Pee. Ctjbiam,
The charge of the court is not brought forward.
The sole assignment of error argued in the defendant’s brief is the failure of the trial court to grant his motion for judgment of nonsuit aptly made.
The evidence, considered in the light most favorable to the State, is sufficient in our opinion to carry the ease to the jury. S. v. Smith, ante, 99, 81 S.E. 2d 263; S. v. Holbrook, 228 N.C. 620, 46 S.E. 2d 843; Commonwealth v. Lyseth, 250 Mass. 555, 146 N.E. 18; S. v. De Hart, 3 N.J., Misc. Reports 71, 129 A. 427.
The defendant says in his brief the case of Bland v. City of Richmond, 190 Va. 42, 55 S.E. 2d 289, “is factually similar.” The case does not support such statement. In that case the defendant was not arrested at the scene of the collision; he did not beg not to be charged with driving while under the influence of intoxicating liquor; he did not want to plead guilty and pay off.
In the trial below we find
No error.